Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2014

                                      No. 04-14-00687-CV

                                         Rudy NEIRA,
                                           Appellant

                                                v.

                            Sheryl SCULLY and Richard Hovenden,
                                        Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-05034
                              John D. Gabriel Jr., Judge Presiding

                                         ORDER
        Appellant seeks to appeal a summary judgment order signed on September 14, 2104. It
appears from the clerk’s record that the summary judgment is interlocutory because it does not
dispose of the pending claims against defendant Richard Hovenden, and no severance order
appears in the record. A summary judgment that does not dispose of all parties and causes of
action is not final and appealable. See City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex.
1988); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). It is therefore ORDERED
that appellant show cause in writing within fifteen (15) days from the date of this order why this
appeal should not be dismissed for lack of jurisdiction.

       Further, the document titled “Appellant’s Notice of Appeal and Brief” filed on October 1,
2014 is construed solely as appellant’s notice of appeal. Any briefing was premature at that time
because the clerk’s record had not been filed. TEX. R. APP. P. 38.6(a). Accordingly, the
appellee’s motion for extension of time to file the appellee’s brief is MOOT.

        The clerk’s record was filed on October 30, 2014 and there is no reporter’s record;
therefore, the appellant’s brief is currently due on December 1, 2014. However, it is ORDERED
that the briefing schedule shall be SUSPENDED pending our determination of whether we have
jurisdiction over this appeal.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court